Citation Nr: 1412820	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  13-29 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to November 1954.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied in a March 2007 Board decision.

2.  An unappealed January 2008 decision reopen the claim of service connection for bilateral hearing loss, but denied the claim on the merits.

3.  The evidence submitted since the January 2008 RO decision is neither cumulative nor redundant of that of record at the time of the prior final denial, and it raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.

4.  Service connection for tinnitus was denied in a March 2007 Board decision.

5. An unappealed January 2008 decision reopened the claim of service connection for tinnitus, but denied the claim on the merits.

6.  The evidence submitted since the January 2008 RO decision is neither cumulative nor redundant of that of record at the time of the prior final denial, and it raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.

7.  Bilateral hearing loss is etiologically related to service..

8.  Tinnitus is etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2013).

2.  New and material evidence has been submitted to reopen the claim of service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

4.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board's decision herein to grant service connection for bilateral hearing loss and tinnitus constitutes a full grant of the benefits sought on appeal.  Therefore, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  In April 2011, the Veteran was advised as to how VA determines initial ratings and effective dates in the event of a successful service connection claim.

I. Claim to Reopen Service Connection for Residuals of a Head Injury

Service connection for bilateral hearing loss and for tinnitus was denied in a March 2007 Board decision.  An unappealed January 2008 rating decision reopened the matter of service connection for both issues, and denied both matters on the merits.

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran's claims of service connection for bilateral hearing loss and tinnitus were denied because there was no evidence of a nexus between his current hearing disabilities and his military service, inasmuch as a VA audiologist opined that his hearing loss was not consistent with military noise exposure.  A February 2014 report from audiologist D.N. states that it is likely that some of his hearing loss is service related.  Thus, this is new evidence that is also material, inasmuch as it indicates that a nexus exists between his hearing disabilities and his service.  Therefore, the February 2014 report from audiologist D.N is new and material. 

New and material evidence having been received, reopening of the claims of service connection for bilateral hearing loss and tinnitus is granted.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board notes that the evidence shows the Veteran has hearing loss for VA purposes.  See 38 C.F.R. § 3.385. 

While on active duty, the Veteran served in artillery.  As such, an in-service injury, namely acoustic trauma, is established.

The remaining element is the existence of a nexus.  Here, the Board finds that the Veteran's own statements, in conjunction with the opinion of audiologist D.N., suffices to establish a nexus between the current hearing loss and tinnitus and the acoustic trauma experienced in service.  Although the service treatment records do not note the presence of hearing loss, neither did they include audiometric testing.  The Board finds his testimony as to experiencing hearing problems starting in service to be credible.

As to the difference of opinion between the prior VA examiner and audiologist D.N., the Board does not find a basis to assign greater probative value to either opinion. 

Consequently, the evidence for and against the Veteran's claim is at least in equipoise.  See 38 U.S.C.A. § 5107(b).  Service connection for bilateral hearing loss and for tinnitus therefore is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  


ORDER

New and material evidence to reopen the claim of service connection for hearing loss having been received, the claim is reopened.

Service connection for bilateral hearing loss is granted.

New and material evidence to reopen the claim of service connection for tinnitus having been received, the claim is reopened.

Service connection for tinnitus is granted.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


